DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on December 21, 2020. Claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0000329, filed on January 2, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2020, June 9, 2021, and November 26, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because:
The abstract exceeds 150 words. 37 CFR 1.72 requires that the abstract may not exceed 150 words.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 4, 6, 12, 15, and 17 are objected to because of the following informalities:
Claim 1, line 18, “a real world” should read “the real world”.
Claim 4, line 6, “a real world” should read “the real world”.
Claim 6, line 7, “a real world” should read “the real world”.
Claim 12, line 15, “a real world” should read “the real world”.
Claim 15, line 5, “a real world” should read “the real world”.
Claim 17, line 6, “a real world” should read “the real world”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “actual object” at line 18 is unclear. It is unclear to the Examiner if this is the same “actual object” previously recited at line 15 or different actual object.
Furthermore, the recitation “wherein the displaying of the 3D navigation information comprises virtual 3D graphic information for driving guidance is spatially matched to, and displayed on, an actual object in a real world by using the HD map information” is vague and indefinite. Specifically, it is unclear how it is displayed on an actual object in a real world. Is it displayed on the physical object in a real world? Or is it displayed on the graphic of the actual object in a real world? It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 4, the limitation “an actual object” at line 3 is unclear. It is unclear to the Examiner if this is the same “actual object” previously recited in claim 1 or different actual object.
As to claim 5, the limitations “three-dimensional navigation information” at lines 4 and 7 are unclear. It is unclear to the Examiner if these are the same “three-dimensional navigation information” previously recited in claim 1 or different three-dimensional navigation information.
Further, the limitation “two-dimensional navigation information” at lines 7-8 is unclear. It is unclear to the Examiner if this is the same “two-dimensional navigation information” previously recited in claim 1 or different two-dimensional navigation information.
As to claim 6, the limitation “actual object” at lines 6-7 is unclear. It is unclear to the Examiner if this is the same “actual object” previously recited in claim 1 or different actual object.
As to claim 7, the limitation “3D navigation information” at line 2 is unclear. It is unclear to the Examiner if this is the same “3D navigation information” previously recited in claim 1 or different 3D navigation information.
As to claim 11, the limitation “2D navigation information” at line 2 is unclear. It is unclear to the Examiner if this is the same “2D navigation information” previously recited in claim 1 or different 2D navigation information.
As to claim 12, the limitation “actual object” at line 15 is unclear. It is unclear to the Examiner if this is the same “actual object” previously recited at line 12 or different actual object.
Furthermore, the recitation “wherein the displaying of the 3D navigation information comprises virtual 3D graphic information for driving guidance is spatially matched to, and displayed on, an actual object in a real world by using the HD map information” is vague and indefinite. Specifically, it is unclear how it is displayed on an actual object in a real world. Is it displayed on the physical object in a real world? Or is it displayed on the graphic of the actual object in a real world? It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 15, the limitation “actual object” at line 2 is unclear. It is unclear to the Examiner if this is the same “actual object” previously recited in claim 12 or different actual object.
As to claim 16, the limitations “three-dimensional navigation information” at lines 4-5 and 7 are unclear. It is unclear to the Examiner if these are the same “three-dimensional navigation information” previously recited in claim 12 or different three-dimensional navigation information.
Further, the limitation “two-dimensional navigation information” at lines 7-8 is unclear. It is unclear to the Examiner if this is the same “two-dimensional navigation information” previously recited in claim 12 or different two-dimensional navigation information.
As to claim 17, the limitation “actual object” at line 6 is unclear. It is unclear to the Examiner if this is the same “actual object” previously recited in claim 12 or different actual object.
As to claim 18, the limitation “3D navigation information” at lines 2-3 is unclear. It is unclear to the Examiner if this is the same “3D navigation information” previously recited in claim 12 or different 3D navigation information.
Claims 2, 3, 8-10, 13, 14, 19, and 20 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 12 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 12 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1 and 12) recite the limitation of determining whether high definition (HD) map information corresponding to the position information is acquired. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the acquired position information of a vehicle and determines whether high definition (HD) map information corresponding to the position information is acquired. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply determining whether high definition (HD) map information corresponding to the position information is acquired in his/her mind or by a human using a pen and paper. The mere nominal recitation of an electronic device (claim 1), a communication module (claim 1), a memory (claim 1), or a processor (claim 1) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 12 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of acquiring position information of a vehicle via the communication module, displaying three-dimensional (3D) navigation information in augmented reality by using the HD map information, when the HD map information is acquired wherein the displaying of the 3D navigation information comprises virtual 3D graphic information for driving guidance is spatially matched to, and displayed on, an actual object in a real world by using the HD map information, displaying two-dimensional (2D) navigation information in augmented reality, when the HD map information is not acquired wherein the displaying of the 2D navigation information comprises virtual 2D graphic information for driving guidance is planarly matched to, and displayed on, an actual object in a real world, an electronic device (claim 1), a communication module (claim 1), a memory (claim 1), and a processor (claim 1). The acquiring step is recited at a high level of generality (i.e. as a general means of receiving data) and amount to no more than data gathering, which is a form of extra solution activity. The displaying steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The electronic device in claim 1, communication module in claim 1, memory in claim 1, and processor in claim 1 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. The electronic device, communication module, memory, and processor are recited at a high level of generality and merely automate the determining step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1 and 12 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 12 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-11 depend from claim 1 and claims 13-20 depend from claim 12. 
Dependent claims 2-11 and 13-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, the additional limitations of capturing an image of a driver in the vehicle is recited at a high level of generality and amount to no more than data gathering, which is a form of extra solution activity; identifying gaze information of the driver by using the image of the driver captured by the first camera and controlling, based on the gaze information, the displaying of the 3D navigation information or the displaying of the 2D navigation information are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 12 above. As a further example, in claim 5, determining whether a lane is recognized, based on the lane information when the HD map information is acquired and displaying three-dimensional navigation information by using the HD map information when the lane is recognized are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 12 above.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al., KR 20160065724 A, hereinafter referred to as CHO, in view of KOBAYASHI, JP 6784054 B2, hereinafter referred to as KOBAYASHI, respectively.
As to claim 1, CHO teaches an electronic device comprising:
a communication module (see at least FIG. 1, CHO);
a memory (see at least FIG. 1, CHO); and
a processor, wherein the processor is configured to (see at least FIG. 1 and paragraphs 33-35, CHO):
acquire position information of a vehicle via the communication module (see at least paragraph 62 regarding the location data unit 181 is a device for acquiring location data through a Global Navigation Satellite System (GNSS), CHO), 
determine whether high definition (HD) map information corresponding to the position information is acquired (see at least paragraphs 75-76 regarding the map data may be acquired from the storage unit 110 in the electronic device 100 , from an external map database DB separate from the electronic device 100 , or may be acquired from another electronic device. Such map data is data for indicating a map of the current location and surrounding area, CHO).
CHO teaches the route guidance includes augmented reality route guidance that performs route guidance by combining various information such as the location and direction of the user with an image taken in front of the vehicle in motion, and 2D (2-Dimensional) or 3D (3-D) 2D (2-Dimensional) or 3D (3-Dimensional) route guidance for performing route guidance by combining various types of information such as a user's location and direction with map data of Dimensional) may be included (see at least paragraph 43), however, CHO does not explicitly teach displaying three-dimensional (3D) navigation information in augmented reality by using the HD map information, when the HD map information is acquired; displaying two-dimensional (2D) navigation information in augmented reality, when the HD map information is not acquired; wherein the displaying of the 3D navigation information comprises virtual 3D graphic information for driving guidance is spatially matched to, and displayed on, an actual object in a real world by using the HD map information; or wherein the displaying of the 2D navigation information comprises virtual 2D graphic information for driving guidance is planarly matched to, and displayed on, an actual object in a real world.
However, KOBAYASHI teaches displaying three-dimensional (3D) navigation information in augmented reality by using the HD map information, when the HD map information is acquired (see at least FIGS. 11B and 18A. See also at least paragraphs 37-38 regarding the acquisition unit 44 acquires information indicating whether or not a map image for guiding the traveling direction of the vehicle 60 is displayed as information regarding the display content of the virtual image 50. When the map image is included in the display content, the acquisition unit 44 acquires information for specifying whether the map image is two-dimensional or three-dimensional. When the virtual image 50 includes a map image represented three-dimensionally, the determination unit 46 determines the rotation condition so that the display unit 24 is tilted with respect to the optical axis B of the illumination light. See also at least paragraph 51); displaying two-dimensional (2D) navigation information in augmented reality, when the HD map information is not acquired (see at least FIGS. 11A and 18B. See also at least paragraphs 37-38 regarding the acquisition unit 44 acquires information indicating whether or not a map image for guiding the traveling direction of the vehicle 60 is displayed as information regarding the display content of the virtual image 50. When the map image is included in the display content, the acquisition unit 44 acquires information for specifying whether the map image is two-dimensional or three-dimensional. See also at least paragraph 51 regarding FIG. 18B shows a display example of the map image 83 and the guide image 84 when the distance to the guide branch point is 20 m, and shows a case where the virtual image 50 is displayed in a plane without being tilted); wherein the displaying of the 3D navigation information comprises virtual 3D graphic information for driving guidance is spatially matched to, and displayed on, an actual object in a real world by using the HD map information (see at least FIGS. 11B and 18A. See also at least paragraphs 37-38 and 51); and wherein the displaying of the 2D navigation information comprises virtual 2D graphic information for driving guidance is planarly matched to, and displayed on, an actual object in a real world (see at least FIGS. 11A and 18B. See also at least paragraphs 37-38 and 51).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KOBAYASHI which teaches displaying three-dimensional (3D) navigation information in augmented reality by using the HD map information, when the HD map information is acquired; displaying two-dimensional (2D) navigation information in augmented reality, when the HD map information is not acquired; wherein the displaying of the 3D navigation information comprises virtual 3D graphic information for driving guidance is spatially matched to, and displayed on, an actual object in a real world by using the HD map information; and wherein the displaying of the 2D navigation information comprises virtual 2D graphic information for driving guidance is planarly matched to, and displayed on, an actual object in a real world with the system of CHO as both systems are directed to a system and method for providing navigation information in three-dimensional augmented reality or in two dimensions, and one of ordinary skill in the art would have recognized the established utility of displaying three-dimensional (3D) navigation information in augmented reality by using the HD map information, when the HD map information is acquired; displaying two-dimensional (2D) navigation information in augmented reality, when the HD map information is not acquired; wherein the displaying of the 3D navigation information comprises virtual 3D graphic information for driving guidance is spatially matched to, and displayed on, an actual object in a real world by using the HD map information; and wherein the displaying of the 2D navigation information comprises virtual 2D graphic information for driving guidance is planarly matched to, and displayed on, an actual object in a real world and would have predictably applied it to improve the system of CHO.
As to claim 4, CHO teaches wherein the processor is configured to: acquire, from the communication module, information on a distance between the vehicle and an actual object near the vehicle, measured by a sensor disposed in the vehicle; and match and display the three-dimensional navigation information to and on the actual object in a real world by using the HD map information and the distance information (see at least paragraphs 81-83. See also at least FIG.5 and paragraphs 106-113, CHO).
As to claim 9, CHO teaches wherein the processor is further configured to determine a display position at which the 2D navigation information is to be displayed, based on at least one of a type of road on which the vehicle drives, a crossroads, a driving environment, or a speed (see at least FIG. 10 and paragraphs 126-127, CHO).
As to claim 10, CHO does not explicitly teach wherein the processor is further configured to change the display position at which the 2D navigation information is to be displayed, when a turn point is included within the first distance according to a position change of the vehicle.
However, such matter is taught by KOBAYASHI (see at least paragraph 31 regarding  as an "image showing the traveling direction of the moving route", an arrow image showing whether to go straight, turn right, or turn left at the next intersection, and an icon image placed on the map to show the traveling route of the vehicle. And images that extend in a band shape and show the traveling route are included. See also at least FIG. 18 and paragraph 51 regarding the "guidance junction" is the next junction that is guided in route guidance such as a navigation device, such as an intersection where you should turn right or left off the direction of the road, or an interchange on a highway).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KOBAYASHI which teaches wherein the processor is further configured to change the display position at which the 2D navigation information is to be displayed, when a turn point is included within the first distance according to a position change of the vehicle with the system of CHO as both systems are directed to a system and method for providing navigation information in three-dimensional augmented reality or in two dimensions, and one of ordinary skill in the art would have recognized the established utility of changing the display position at which the 2D navigation information is to be displayed, when a turn point is included within the first distance according to a position change of the vehicle and would have predictably applied it to improve the system of CHO.
As to claim 11, CHO teaches wherein the processor is further configured to display 2D navigation information corresponding to a first distance and not to display navigation information corresponding to a second distance beyond the first distance (see at least paragraph 81 regarding the 3D space generator 162 may generate a virtual 3D space by applying the camera parameter estimated by the calibrator 161 to the 2D captured image. See also at least paragraph 90 regarding the controller 170 converts the virtual 3D space to which the guide object is mapped according to the mapping of the mapping unit 164 into a 2D image using a camera matrix to generate a 2D augmented reality image, and converts the generated augmented reality image into a 2D image. It can be controlled to be displayed through the display unit 131).
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 10 and is rejected under the same rational.

Claim(s) 2, 3, 6, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al., KR 20160065724 A, hereinafter referred to as CHO, in view of KOBAYASHI, JP 6784054 B2, hereinafter referred to as KOBAYASHI, and further in view of CHOI et al., KR 101855940 B1, hereinafter referred to as CHOI, respectively.
As to claim 2, CHO, as modified by KOBAYASHI, does not explicitly teach a first camera configured to capture an image of a driver in the vehicle, wherein the processor is further configured to: identify gaze information of the driver by using the image of the driver captured by the first camera, and control, based on the gaze information, the displaying of the 3D navigation information or the displaying of the 2D navigation information.
However, CHOI teaches a first camera configured to capture an image of a driver in the vehicle, wherein the processor is further configured to (see at least paragraph 52. See also at least paragraph 122 regarding the sensing unit 460 may include an indoor camera 461 and an outdoor camera 462, and may provide images captured by each to the processor 470. The indoor camera 461 may be disposed to face the driver's seat inside the vehicle 100 to generate a driver's image. The driver image may mean an image including the face of a driver riding in the vehicle 100): identify gaze information of the driver by using the image of the driver captured by the first camera (see at least paragraph 52 regarding the controller 170 may detect the driver's gaze and/or gesture from a portion corresponding to the driver's seat area in the indoor image. See also at least paragraph 122), and control, based on the gaze information, the displaying of the 3D navigation information or the displaying of the 2D navigation information (see at least FIG. 8 and paragraphs 184-198).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of CHOI which teaches a first camera configured to capture an image of a driver in the vehicle, wherein the processor is further configured to: identify gaze information of the driver by using the image of the driver captured by the first camera, and control, based on the gaze information, the displaying of the 3D navigation information or the displaying of the 2D navigation information with the system of CHO, as modified by KOBAYASHI, as both systems are directed to a system and method for providing navigation information in three-dimensional augmented reality, and one of ordinary skill in the art would have recognized the established utility of capturing an image of a driver in the vehicle, identifying gaze information of the driver by using the image of the driver captured by the first camera, and controlling, based on the gaze information, the displaying of the 3D navigation information or the displaying of the 2D navigation information and would have predictably applied it to improve the system of CHO as modified by KOBAYASHI.
As to claim 3, CHO, as modified by KOBAYASHI, does not explicitly teach a second camera configured to capture an image in front of the vehicle, wherein the processor is configured to: identify lane information of the vehicle by using the image in front of the vehicle, captured by the second camera; and control, based on the gaze information and the lane information, displaying of the three-dimensional navigation information or the two- dimensional navigation information.
However, CHOI teaches a second camera configured to capture an image in front of the vehicle, wherein the processor is configured to (see at least paragraph 122 regarding the outdoor camera 462 may be disposed to face the front of the vehicle 100 at various positions, such as an upper side of the windshield, to generate a front image. At least one object, such as a pedestrian, a traffic light, a lane, and another vehicle, existing in front of the vehicle 100 may appear in the front image provided from the outdoor camera 462): identify lane information of the vehicle by using the image in front of the vehicle, captured by the second camera (see at least paragraph 122. See also at least paragraph 174); and control, based on the gaze information and the lane information, displaying of the three-dimensional navigation information or the two- dimensional navigation information (see at least FIG. 8 and paragraphs 184-198).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of CHOI which teaches a second camera configured to capture an image in front of the vehicle, wherein the processor is configured to: identify lane information of the vehicle by using the image in front of the vehicle, captured by the second camera; and control, based on the gaze information and the lane information, displaying of the three-dimensional navigation information or the two- dimensional navigation information with the system of CHO, as modified by KOBAYASHI, as both systems are directed to a system and method for providing navigation information in three-dimensional augmented reality, and one of ordinary skill in the art would have recognized the established utility of capturing an image in front of the vehicle, identifying lane information of the vehicle by using the image in front of the vehicle, captured by the second camera, and controlling, based on the gaze information and the lane information, displaying of the three-dimensional navigation information or the two- dimensional navigation information and would have predictably applied it to improve the system of CHO as modified by KOBAYASHI.
As to claim 6, CHO, as modified by KOBAYASHI, does not explicitly teach calculating, based on the lane information or the gaze information, an angle and a distance for displaying the 3D navigation information, determining, based on the calculated angle and distance, a display position of the 3D navigation information, and displaying, based on the display position, the 3D navigation information on an actual object of a real world.
However, CHOI teaches calculating, based on the lane information or the gaze information, an angle and a distance for displaying the 3D navigation information, determining, based on the calculated angle and distance, a display position of the 3D navigation information, and displaying, based on the display position, the 3D navigation information on an actual object of a real world (see at least FIG. 8 and paragraphs 184-198 regarding the processor 470 may obtain, as error information, an angle between the extension line to the augmented reality image and the extension line to the object based on the driver's eye position).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of CHOI which teaches calculating, based on the lane information or the gaze information, an angle and a distance for displaying the 3D navigation information, determining, based on the calculated angle and distance, a display position of the 3D navigation information, and displaying, based on the display position, the 3D navigation information on an actual object of a real world with the system of CHO, as modified by KOBAYASHI, as both systems are directed to a system and method for providing navigation information in three-dimensional augmented reality, and one of ordinary skill in the art would have recognized the established utility of calculating, based on the lane information or the gaze information, an angle and a distance for displaying the 3D navigation information, determining, based on the calculated angle and distance, a display position of the 3D navigation information, and displaying, based on the display position, the 3D navigation information on an actual object of a real world and would have predictably applied it to improve the system of CHO as modified by KOBAYASHI.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 6 and is rejected under the same rational.

Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al., KR 20160065724 A, hereinafter referred to as CHO, in view of KOBAYASHI, JP 6784054 B2, hereinafter referred to as KOBAYASHI, and further in view of WATANABE et al., US 2020/0269759 A1, hereinafter referred to as WATANABE, respectively.
As to claim 5, CHO, as modified by KOBAYASHI, does not explicitly teach when the HD map information is acquired, determine whether a lane is recognized, based on the lane information; display three-dimensional navigation information by using the HD map information when the lane is recognized; and when the lane is not recognized, display, using the HD map information, 3D and 2D navigation information in which three-dimensional navigation information and two- dimensional navigation information are differently displayed depending on a distance.
However, WATANABE teaches when the HD map information is acquired, determine whether a lane is recognized, based on the lane information; display three-dimensional navigation information by using the HD map information when the lane is recognized (see at least FIG. 6 and paragraph 61 regarding the guidance line image 60 is an image indicating the limit of the range in which the vehicle can travel (corresponding to the roadway outer line) on the road surface of the road that the vehicle is traveling along); and when the lane is not recognized, display, using the HD map information, 3D and 2D navigation information in which three-dimensional navigation information and two- dimensional navigation information are differently displayed depending on a distance (see at least FIG. 9 and paragraphs 71-72).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of WATANABE which teaches when the HD map information is acquired, determine whether a lane is recognized, based on the lane information; display three-dimensional navigation information by using the HD map information when the lane is recognized; and when the lane is not recognized, display, using the HD map information, 3D and 2D navigation information in which three-dimensional navigation information and two- dimensional navigation information are differently displayed depending on a distance with the system of CHO, as modified by KOBAYASHI, as both systems are directed to a system and method for providing navigation information in three-dimensional augmented reality, and one of ordinary skill in the art would have recognized the established utility of determining whether a lane is recognized, based on the lane information, displaying three-dimensional navigation information by using the HD map information when the lane is recognized, and displaying, using the HD map information, 3D and 2D navigation information in which three-dimensional navigation information and two- dimensional navigation information are differently displayed depending on a distance when the lane is not recognized and would have predictably applied it to improve the system of CHO as modified by KOBAYASHI.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 5 and is rejected under the same rational.

Claim(s) 7, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al., KR 20160065724 A, hereinafter referred to as CHO, in view of KOBAYASHI, JP 6784054 B2, hereinafter referred to as KOBAYASHI, and further in view of Fujimura et al., US 2014/0268353 A1, hereinafter referred to as Fujimura, respectively.
As to claim 7, CHO, as modified by KOBAYASHI, does not explicitly teach wherein the 3D and 2D navigation information is configured such that 3D navigation information is displayed to correspond to a first distance, and the 2D navigation information is displayed to correspond to a second distance beyond the first distance.
However, such matter is taught by Fujimura (see at least FIG. 3 and paragraph 50 regarding the second projector 120 projects the second graphic element 164 on the second focal plane 166, which is static and oriented parallel to the ground surface 176 and disposed on the ground surface 176. The third projector 122 projects the third graphic element 168 on the third focal plane 170, which may be oriented substantially perpendicularly to the line-of-sight of the driver, and be movable or adjustable toward and away from the vehicle 106 in the direction of the line-of-sight 178 of the driver through linear movement of the third projector 122 by the second actuator 158. See also at least FIG. 4 and paragraphs 52-57).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Fujimura which teaches wherein the 3D and 2D navigation information is configured such that 3D navigation information is displayed to correspond to a first distance, and the 2D navigation information is displayed to correspond to a second distance beyond the first distance with the system of CHO, as modified by KOBAYASHI, as both systems are directed to a system and method for providing navigation information in three-dimensional augmented reality, and one of ordinary skill in the art would have recognized the established utility of having wherein the 3D and 2D navigation information is configured such that 3D navigation information is displayed to correspond to a first distance, and the 2D navigation information is displayed to correspond to a second distance beyond the first distance and would have predictably applied it to improve the system of CHO as modified by KOBAYASHI.
As to claim 8, CHO, as modified by KOBAYASHI, does not explicitly teach wherein the processor is further configured to: generate navigation information, which is to be displayed at the second distance, as the 2D navigation information; and display the 2D navigation information on a plane at a point beyond the first distance.
However, such matter is taught by Fujimura (see at least FIG. 3 and paragraph 50 regarding the third projector 122 projects the third graphic element 168 on the third focal plane 170, which may be oriented substantially perpendicularly to the line-of-sight of the driver, and be movable or adjustable toward and away from the vehicle 106 in the direction of the line-of-sight 178 of the driver through linear movement of the third projector 122 by the second actuator 158. See also at least FIG. 4 and paragraphs 52-57).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Fujimura which teaches wherein the processor is further configured to: generate navigation information, which is to be displayed at the second distance, as the 2D navigation information; and display the 2D navigation information on a plane at a point beyond the first distance with the system of CHO, as modified by KOBAYASHI, as both systems are directed to a system and method for providing navigation information in three-dimensional augmented reality, and one of ordinary skill in the art would have recognized the established utility of generating navigation information, which is to be displayed at the second distance, as the 2D navigation information and displaying the 2D navigation information on a plane at a point beyond the first distance and would have predictably applied it to improve the system of CHO as modified by KOBAYASHI.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 8 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LEE et al. (US 2017/0187963 A1) regarding a system and method for providing a display device for a vehicle that displays a graphic image on the windshield of the vehicle by using an optimal display method according to a driving situation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666